Case 2:20-cv-11236-RGK-PLA Document 2-9 Filed 12/11/20 Page 1 of 3 Page ID #:686




     EXHIBIT 14



                                                                                   1
Case 2:20-cv-11236-RGK-PLA Document 2-9 Filed 12/11/20 Page 2 of 3 Page ID #:687


    February 20, 2011

                                                       Agreement
    Party 1 - Ashot Yegiazaryan.
    Party 2 - Artem Yegiazaryan.

    Party 3 - Suren Yegiazaryan, hereinafter collectively referred as to "the Parties".
    Party 1 participates in the judicial proceedings in LCIA and in Cyprus against Suleyman Kerimov, Arkady
    Rotenberg, Moscow Government (hereinafter "the Respondents") regarding hostile takeover of the hotel
    "Moscow" (Okhotny ryad, 2). The Parties reached an agreement to collectively participate in getting back
    "the Asset".
    Party 2 undertakes to fund necessary legal procedures, as well as to render, if necessary, any other financial
    support to Party 1. However, commitment of Party 2 is limited to a sum equivalent to 20 million USD.
    Expenses in amount of 550,000 EUR, which were already paid by Party 2, are regarded as part of the total
    expenses.

    Party 3 undertakes to fund current living expenses of Party 1 in the USA, and, if necessary, to fund legal
    expenses. However, total commitment of Party 3 is limited to a sum equivalent to 20 million USD.
    Party 2 and Party 3 commit, if necessary, to take part in hearings in the court and to render other feasible
    assistance to Party 1.
    Party 1 undertakes, in case of return of the Asset or its part, or receiving funds for the Asset, to transfer to
    Party 2 and Party 3 each 33.3% of the received Asset or received funds. Therefore, the Parties agreed to an
    equal split of the Asset in case of getting the Asset back and to an equal split of any monetary compensation
    for the Asset. Party 1 commits to transfer due monetary funds to Party 2 and Party 3 within one month of the
    date of return of funds for the Asset, or to allocate shares due to Party 2 and Party 3 for the Asset in case
    Party 1 gets the Asset back. Party 1 also undertakes to compensate losses of Party 2 in the project
    "Sofiyskaya Embankment" and losses of Party 3 in the project "Northern Oil".
    Ashot Yegiazaryan [signature]
    Artem Yegiazaryan [signature]
    Suren Yegiazaryan [signature]
Case 2:20-cv-11236-RGK-PLA Document 2-9 Filed 12/11/20 Page 3 of 3 Page ID #:688



   20 февраля 2011 года
                                         Соглашение

   Сторона 1 - Ашот Егиазарян.
   Сторона 2- Артем Егиазарян.
   Сторона 3 - Сурен Егиазарян, далее совместно именуемые "Стороны".

   Сторона 1 ведет судебное разбирательство в LCIA и на Кипре против Сулеймана Керимова,
   Аркадия Ротенберга, правительства Москвы (далее "ответчики") по вопросу рейдерского
   захвата гостиницы "Москва" (Охотный ряд д. 2). Стороны пришли к соглашению совместно
   участвовать в возврате "Актива".
   Сторона 2 принимает на себя обязательство финансировать необходимые юридические
   процедуры, а также оказывать при необходимости любую другую финансовую помощь
   Стороне 1. При этом обязательства Стороны 2 ограничиваются суммой эквивалентной 20 млн.
   USD. Уже произведенные Стороной 2 затраты в размере 550 000 EUR рассматриваются как
   часть общих затрат.

   Сторона 3 берет на себя обязательство финансировать текущие затраты на проживание
   Стороны 1 в США, а также, при необходимости, финансировать юридические расходы. При
   этом, общие обязательства Стороны 3 ограничиваются суммой 20 млн. USD.
   Сторона 2 и Сторона 3 обязуются, при необходимости, лично принимать участие в судебных
   заседаниях и оказывать иную посильную помощь Стороне 1.
   Сторона 1 принимает на себя обязательство, в случае возврата Актива, либо его части, либо
   получения денежных средств за Актив, передать Стороне 2 и Стороне 3 по 33,3% каждой от
   полученного Актива или полученных денежных средств. Таким образом, Стороны
   договорились о равном делении Актива в случае возврата Актива и равном делении в случае
   присуждения любых денежных компенсаций за Актив. Сторона 1 обязуется перечислить
   Стороне 2 и Стороне 3 причитающиеся денежные суммы не позднее одного месяца с даты
   возвращения денежных средств за Актив, либо распределить доли причитающиеся Стороне 2 и
   Стороне 3 за Актив, в случае возврата Актива Стороне 1. Сторона 1 также берет на себя
   обязательство компенсировать потери Стороны 2 в проекте "Софийской набережной" и потери
   Стороны 3 в проекте "Северная нефть".

   Ашот Егиазарян [подпись]
   Артем Егиазарян [подпись]
   Сурен Егиазарян [подпись]
